Name: Commission Regulation (EEC) No 2786/88 of 8 September 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 9 . 88 Official Journal of the European Communities No L 252/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2786/88 of 8 September 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), arid in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 2792/88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (5), as last amended by Regulation (EEC) No 2744/ 88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3770/87 (8), lays down the rules for calculating monetary compen ­ satory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153 /85 in the period 31 August to 6 September 1988 for the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/ 85 , to an adjustment of the . monetary compensatory amounts applicable for Greece in all sectors ; whereas, as regards Portugal, the provisions of Article 9 (2) should not be applied where the previous gap was fixed in accordance with Article 5 (3 ) (a) and the new monetary gap to be applied exceeds the limits laid down in that Article ; whereas the trend in the monetary gap applicable to olive oil in the reference period therefore requires a change to  1,4 points in the monetary gap to be used, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column 'Greece' in Annex I is hereby replaced by that given in Annex I to this Regulation . 2 . The column 'Portugal' in part 10 of Annex I is replaced by that given in Annex I to this Regulation . 3 . Annexes II, III and IV are replaced by Annexes II, III and IV to this Regulation . Article 2 This Regulation shall enter into force on 12 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 September 1988 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164 , 24 . 6 . 1985 , p . 6 . J) OJ No L 182 , 3 . 7 . 1987 , p . 1 . J) OJ No L 164, 24 . 6 . 1985 , p . 11 . 4) OJ No L 250, 9 . 9 . 1988 , p . 12 . s) OJ No L 167 , 1 . 7 . 1988 , p . 1 . 6) OJ No L 246, 5 . 9 . 1988 , p . 1 . 7) OJ No L 310, 21 . 11 . 1985 , p . 4 . ') OJ No L 355 , 17 . 12 . 1987, p . 16 . No L 252/2 Official Journal of the European Communities 12 . 9 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I II Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I | DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I || || - 1 000 kg - I 0709 90 60 IIIl|| 4 863,7 0712 90 19 IlIlII 4 863,7 1001 10 10 ||IlIII 7 490,1 \ 1001 10 90 ||IlII 7 490,1 1001 90 91 ||\ II 4 863,7 \ 1001 90 99 II || 4 863,7 1002 00 00 || \ 4 620,5 1003 00 10 Il l 4 620,5 1003 00 90 l 4 620,5 1004 00 10 \ l 4 435,6 1004 00 90 \ \ 4 435,6 1005 10 90 \ l 4 863,7 1005 90 00 I \ l 4 863,7 1007 00 90 \ \ l 4 620,5 1008 20 00 \ l 4 620,5 1101 00 00 \ l I 5 896,6 1102 10 00 \ l 5 556,1 1102 20 10 I \ l 6 809,1 \ 1102 20 90 \ \ l 2 188,6 1102 90 10 \ \ 4 712,9 1102 90 30 I \ \ 4 524,3 1102 90 90 11-1 7285 \ 4 712,9 11-1 7286 \ 4 712,9 1103 11 10 \ l 9 806,4 1103 11 90 \ 6 368,3 1103 12 00 l 6 209,9 1103 13 11 11-2 7287 7 052,3 1103 13 19 11-3 7288 l 6 839,9 11-3 7289 7 052,3 1103 13 90 l 4 960,9 1103 19 10 l 4 712,9 1103 19 30 6 468,6 1103 19 90 11-1 7285 4 712,9 11-1 7286 4 712,9 l 1103 21 00 4 960,9 , 1103 29 10 4 712,9 1103 29 20 4 712,9 12 . 9 . 88 Official Journal of the European Communities No L 252/ 3 Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc CN-code Table Additionalcode 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg  4 524,3 4 960,9 4 712,9 4 712,9 4 712,9 6 468,6 4 524,3 7 984,1 4 960,9 4 712,9 5 350,0 4 712,9 4 712,9 4 712,9 6 468,6 7 392,7 4 712,9 4 524,3 6 209,9 4 524,3 4 524,3 4 960,9 4 960,9 4 960,9 4 712,9 4 712,9 4 960,9 4 712,9 4 712,9 4 712,9 4 960,9 4 712,9 4 960,9 4 712,9 4 712,9 4 712,9 3 647,9 1 459,1 8 657,3 6 468,7 8 224,4 6 145,2 7 161,7 7 872,9 7 872,9 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 0) C) No L 252/4 Official Journal of the European Communities 12 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I - 1 000 kg - I I 1108 12 00 11-5 7294 O 7 122,9 11-5 7295 0 7 122,9 \ 1108 13 00 11-6 7296 o 7 122,9 11-6 7297 0 7 122,9 1108 14 00 11-5 7294 0 7 122,9 11-5 7295 o 7 122,9 1108 19 90 11-5 7294 O 7 122,9 11-5 7295 C) 7 122,9 \ 1.109 00 00 Il li 10 714,7 1.702 30 91 17-9 7318 Il 9 292,8 1702 30 99 17-9 7318 7. 122,9 1702 40 90 II|| 7 122,9 1702 90 50 IIIl 7 122,9 1702 90 75 I 9 717,3 \ 1702 90 79 I \ 6 792,7 2106 90 55 \ l 7 122,9 2302 10 10 23-1 7622 l  23-1 7623 \ ' 2 008,7 \ 2302 10 90 I \ 4 160,9 2302 20 10 \ l 2 008,7 2302 20 90 \ l 4 160,9 2302 30 10 \ 2 008,7 2302 30 90 I l 4 304,3 \ 2302 40 10 \ l 2 008,7 \ 2302 40 90 \ 4 304,3 2303 10 11 9 434,3 2309 10 11 23-2 7624 o  \ 23-2 7625 O 583,6 2309 10 13 23-8 7541 00  \ 23-8 7542 00 9 075,3 23-8 7543 oo 18 150,6 23-8 7544 oo  23-8 7545 oo 2 359,6 23-8 7546 00 4 719,1 23-8 7547 00  23-8 7548 00 15 738,5 23-8 7549 oo 31 477,0 23-8 7550 oo 583,6 \ 23-8 7551 00 9 658,9 23-8 7552 00 18 734,2 23-8 7626 00 583,6 I 23-8 7627 oo 2 943,2 \ 23-8 7628 oo 5 302,7 .I 23-8 7629 00 583,6 23-8 7630 00 16 322,1 12 . 9 . 88 Official Journal of the European Communities No L 252/5 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I \ I I - 1 000 kg - 2309 10 13 23-8 7631 oo 32 060,6 2309 10 31 23-3 7624 0  23-3 7691 0 \ 1 848,2 2309 10 33 23-9 7541 OO  23-9 7542 oo 9 075,3 23-9 7543 oo 18 150,6 23-9 7544 oo  23-9 7545 00 \ 2 359,6 23-9 7546 oo \ 4 719,1 23-9 7547 oo  23-9 7548 00 15 738,5 23-9 7549 00 31 477,0 23-9 7645 oo 1 848,2 23-9 7646 oo 10 923,5 23-9 7647 00 19 998,8 23-9 7648 oo 1 848,2 23-9 7649 00 4 207,8 23-9 7650 00 I 6 567,3 23-9 7651 oo I 1 848,2 23-9 7652 oo 17 586,7 23-9 7653 oo l 33 325,2 2309 10 51 23-4 7624 0  23-4 7692 o 3 647,7 2309 10 53 23-10 7541 oo  * 23-10 7542 00 9 075,3 \ 23-10 7543 oo \ 18 150,6 I 23-10 7544 00 \  23-10 7545 oo \ 2 359,6 \ 23-10 7546 oo 4 719,1 23-10 7547 oo \  23-10 7548 oo 15 738,5 23-10 7549 oo 31 477,0 23-10 7654 oo 3 647,7 23-10 7655 oo 12 723,0 23-10 7656 oo 21 798,3 23-10 7657 oo 3 647,7 23-10 7658 oo 6 007,3 23-10 7659 oo 8 366,8 23-10 7660 ' oo 3 647,7 23-10 7661 oo 19 386,2 23-10 7662 oo \ 35 124,7 2309 90 31 23-5 7624 o  23-5 7693 o 583,6 i 2309 90 33 23-11 7541 oo  23-11 7542 oo 9 075,3 No L 252/6 Official Journal of the European Communities 12 . 9 . 88 Positive Negative CN-code Table Additionalcode Germany Nether ­ lands United Kingdom Portugal Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM F1 Esc £ 2309 90 33 2309 90 41 2309 90 43  1 000 kg  18 150,6 2 359,6 4 719,1 15 738,5 31 477,0 583,6 9 658,9 18 734,2 583,6 2 943,2 5 302,7 583,6 16 322,1 32 060,6 1 848,2 9 075,3 18 150,6 2 359,6 4 719,1 15 738,5 31 477,0 1 848,2 10 923,5 19 998,8 1 848,2 4 207,8 6 567,3 1 848,2 17 586,7 33 325,2 3 647,7 9 075,3 18 150,6 2 359,6 4 719,1 ' 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 (2X') (2) ') (2) ') (2X') (2X') (2X') (2X') (2X') ('X') (2X') (2X') (2X') (2X') (2X') ('X') (2X') (2X') 2309 90 51 2309 90 53 12 . 9 . 88 Official Journal of the European Communities No L 252/7 Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 90 53  1 000 kg  15 738,5 31 477,0 3 647,7 12 723,0 21 798,3 3 647,7 6 007,3 8 366,8 3 647,7 19 386,2 35 124,7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 00 OO OO OO OO OO OO OO OO OO OO (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules ,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code . 0 No L 252/8 Official Journal of the European Communities 12 . 9 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM F1 £ Esc 02-3 02-3 . 7039 7054 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 02.03 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 1.9 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70  100 kg  1 871,3 1 591,4 1 871,3 2 433,4 3 528,4 2 725,4 2 725,4 3 942,1 2 117,1 3 942,1 2 725,4 2 725,4 2 433,4 3 528,4 2 725,4 2 725,4 3 942,1 2 117,1 3 942,1 2 725,4 2 725,4 973,4 1 070,7 584,0 3 528,4 2 725,4 6 862,2 5 402,1 2 117,1 3 528,4 3 114,7 3 406,8 2 725,4 3 942,1 3 942,1 2 725,4 2 725,4 5 402,1 6 789,2 02-3 02-3 7039 7054 Official Journal of the European Communities No L 252/912 . 9 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl' United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal , Esc \ \ \ I  100 kg  0210 19 81 02-3 7039 6 862,2 l 02-3 7054 3 528,4 0210 19 89 3 528,4 1601 00 10 O 3 406,8 1601 00 91 16-1 7319 oo 5 718,5 16-1 7322 OO 4 574,8 1601 00 99 16-1 7319 oo 3 893,4 16-1 7322 oo 3 114,7 1602 10 00 ' 2 725,4 1602 20 90 \ l l 3 163,4 1602 41 10 16-3 7327 \ 3 528,4 16-3 7328 \ 5 961,8 16-3 7329 \ 3 650,1 1602 42 10 16-3 7327 2 725,4 16-3 7328 1 4 988,5 16-3 7329 Il 3 406,8 1602 49 11 16-3 7327 I 3 528,4 16-3 7328 II 5 961,8 16-3 7329 li 3 406,8 1602 49 13 ,16-3 7327 2 725,4 16-3 7328 II 4 988,5 16-3 7329 Il 3 406,8 1602 49 15 16-3 7327 Il 2 725,4 16-3 7328 || 4 988,5 16-3 7329 II 3 406,8 1602 49 19 16-3 7327 2 725,4 16-3 7328 3 285,1 16-3 7329 2 628,1 1602 49 30 16-1 7319 I 2 725,4 16-1 7322 2 190,1 1602 49 50 1 630,4 1602 90 10 Il 3 163,4 1602 90 51 3 285,1 1902 20 30 I II\ \ 1 630,4 (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . (') If composite food preparations (including prepared dishes) containing sausages are classified under CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these prep ­ arations . No L 252/ 10 Official Journal of the European Communities 12 . 9 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  10 D kg live weight lu ­ 0102 90 10 I O 6 893,7 0102 90 31 \ O 6 893,7 0102 90 33 I I (') 6 893,7 0102 90 35 I O 6 893,7 0102 90 37 || 6 893,7 li II  10 ) kg net weight lu  0201 10 10 li 13 098,0 0201 10 90 IlIlII 13 098,0 0201 20 11 13 098,0 0201 20 19 IlII 13 098,0 0201 20 31 ||||II 10 478,4 0201 20 39 \ &gt; 10 478,4 0201 20 51 IlI \ 15 717,6 0201 20 59 I I l 15 717,6 0201 20 90 I l 10 478,4 \ 0201 30 00 \ l 17 923,5 . 0202 10 00 \ \ l 11 650,3 0202 20 10 0 I 11 650,3 0202 20 30 02-1 7014 l 1 864,1 02-1 7018 l 1 864,1 02-1 7019 ( 2) 9 320,2 \ 0202 20 50 02-1 701 '4 2 912,6 02-1 7018 2 912,6 02-1 7019 ( 2) 14 562,8 0202 20 90 (2) 9 320,2 0202 30 10 \ O 14 562,8 0202 30 50 00 14 562,8 0202 30 90 02-2 7034 2 912,6 02-2 7038 o 14 562,8 0206 10 95 \ 17 923,5 0206 29 91 14 562,8 0210 20 10 10 478,4 0210 20 90 14 959,2 0210 90 41 14 959,2 \ 0210 90 90 14 959,2 1602 50 10 16-4 7330 14 959,2 I 16-4 7331 8 961,8 16-4 7332 5 997,5 1602 90 61 16-4 7332 5 997,5 12 . 9 . 88 Official Journal of the European Communities No L 252/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 252/ 12 Official Journal of the European Communities 12 . 9 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland SpainCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Portugal 1 EscDM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta  100 pieces  132,4 386.3 ¢ 132.4  100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59' 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 575.3 935.8 887.2 632.4 924,7 722.9 821,9 895.5 903,5 990.3 1 101,0 1 336,8 1 485,4 . 1 267,4 1 385,9 1 321,0 821,9 895,5 903,5 990,3 1 336,8 1 485,4 1 267,4 1 385,9 1 321,0 2 435,8 985,0 750,0 519,2 1 356,1 1 273,9 2 307,6 519,2 1 897,2 1 089,3 12 . 9 . 88 Official Journal of the European Communities No L 252/ 13 additional code Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc CN-code Table  100 kg  750,0 519,2 1 445,5 677,6 1 219,7 2 307,6 519,2 2 910,3 2 435,8 1 634,0 1 524,4 1 453,1 750,0 519,2 2 078,8 1 356,1 2 009,5 1 273,9 1 905,9 2 307,6 519,2 2 435,8 985,0 750,0 519,2 1 356,1 1 273,9 2 307,6 519,2 1 897,2 1 089,3 750,0 519,2 1 445,5 677,6 1 219,7 2 307,6 519,2 2 910,3 2 435,8 1 634,0 1 524,4 1 453,1 750,0 519,2 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 i 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 No L 252/ 14 Official Journal of the European Communities 12 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta Esc  100 kg  2 078,8 1 356,1 2 009,5 1 273,9 1 905,9 2 307,6 519,2 1 153,8  100 pieces  275,9 94,6  100 kg  0207 43 51 02.07 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 . 3502 90 51 3502 90 59 833,6 3 901,2 1 700,5 1 817,2 3 767,9 967,0 1 806,9 2 538,4 2 432,8 2 538,4 3 384,4 458,5 3 384,4 458,5 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 12 . 9 . 88 Official Journal of the European Communities No L 252/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc - 100 kg  a + e 7 869,2 4 705,8 1 219,7 7 869,2 d + f d + f a + c a + c + f a + c a + c + f a + c ¢ a + c a + c a + c + f a + c + f a + c + f 4 705,8 Table Additionalcode Notes 04-1 7058 04-3 7059 04-3 7074 04-3 7078 l 04-3 7079 l 04-4 7089 l 04-4 7089 l 04-2 7744 l 04-2 7744 \ 04-2 7744 l 04-2 7744 \ 04-2 7744 04-2 7744 Il 04-2 7744 l 04-2 7744 l 04-2 7744 l 04-2 7744 l 04-5 7093 l 04-5 7094 l 04-5 7097 \ 04-6 7098 Il 04-6 7099 04-6 7114 04-2 7744 04-4 7089 II 04-2 7744 Il 04-2 7744 04-2 7744 Il 04-2 7744 04-2 7744 Il 04-2 7744 li 04-2 7744 04-2 7744 II 04-2 7744 04-2 7744 Il 04-2 7744 Il 04-2 7744 Il 04-2 7744 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 7 869,2 4 705,8 a + c a + c d + f a + c + f a + c + f a + c a + c a + c a+ c + f a + c + f a + c + f a + c a + c a + c a + c a + c No L 252/ 16 Official Journal of the European Communities 12 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM / Nether ­ lands F1 United Kingdom . £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc ||  1 00 kg  I 0404 90 39 04-2 7744 II a + c . 0404 90 51 04-2 7744 II a + c + f 0404 90 53 04-2 7744 a + c + f 0404 90 59 04-2 . 7744 II ¢ a + c + f 0404 90 91 04-2 7744 a + c + f \ 0404 90 93 04-2 7744 II a + c + f 0404 90 99 04-2 7744 II a + c + f 0405 04-7 7118 \ 2 210,5 \ 04-7 7119 2 265,8 \ \ 04-7 7134 5 070,4 04-7 7138 \ ' 5 197,2 04-7 7139 \ 7 723,0 \ 04-7 7154 l I 7 916,1 l 04-7 7158 \ 8 981,1 04-7 7159 l 9 205,7 04-7 7174 l 396,5 1 1 04-7 7178 l 406,4 04-7 7189 l 13 815,8 \ 04-7 7193 l 14 161,2 04-7 7194 \  04-7 7197 \ b x coef 04-7 7198 \  \ 04-7 7199 \ b X coef \ 04-7 7214  \ 04-7 7218 b x coef 04-7 7219 l b x coef 04-7 7222  04-7 7223 b x coef 04-7 7225 b 04-7 7696 396,5 04-7 7697 406,4 04-7 7698 451,8 \ 04-7 7699 463,1 \ 04-7 7709  I 04-7 7713 ,  04-7 7739 b x coef 04-7 7743 b x coef ­ 0406 10 10 04-8 7226  04-8 7227 9 784,7 l 04-8 7228 ¢ 11 459,3 04-8 7229 6 727,0 \ 04-8 7230 8 971,6 04-8 7231 3 057,7 04-8 7232 4 553,2 0406 10 90 04-8 7226 I  12 . 9 . 88 Official Journal of the European Communities No L 252/ 17 I \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I I I I  100 kg  0406 10 90 04-8 7228 l 11 459,3 04-8 7230 l I \ 8 971,6 04-8 7232 l 4 553,2 0406 20 10 \ l  0406 20 90 04-9 7233 l I 11 459,3 04-9 7234 l 15 475,5 0406 30 10 04-10 7235 l I  04-10 7236 l 4 125,0 04-10 7237 l - 6 056,0 04-10 7238 \ 8 819,9 04-10 7239 \ \ 10 459,5 0406 30 31 04-10 7235  04-10 7236 \ - 4 125,0 \ 04-10 7237 l \ 6 056,0 04-10 7238 \ 8 819,9 0406 30 39 04-10 7235 \  04-10 7236 4 125,0 04-10 7237 l 6 056,0 04-10 7238 \ 8 819,9 04-10 7239 \ \ 10 459,5 0406 30 90 " |1 \ 10 459,5 0406 40 00 04-11 7240 II  04-11 7241 \ \ 10 883,2 0406 90 11 04-12 7242 \ \ 8 971,6 04-12 7243 \ 04-12 7244 \ 9 784,7 04-12 7245 \ 11 459,3 04-12 7246 \ \ 6 727,0 04-12 7247 ' \ 8 971,6 0406 90 13 04-13 7248 \ -  I 04-13 7249 \ \ 8 971,6 04-13 7250 \ 13 418,7 0406 90 15 04-13 7248 l  04-13 7249 l 8 971,6 04-13 7250 l I 13 418,7 0406 90 17 04-13 7248 l  04-13 7249 I 8 971,6 04-13 7250 III 13 418,7 0406 90 19 Il\  0406 90 21 04-14 7251 \  04-14 7252 12 325,3 0406 90 23 04-15 7254  1 04-15 7255 9 784,7 04-15 7256 \ 11 459,3 - " 04-15 7257 \ I \ 6 727,0 No L 252/ 18 Official Journal of the European Communities 12 . 9 . 88 " Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr. Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc - ||  100 kg  0406 90 23 04-15 7258 II 8 971,6 0406 90 25 04-15 7254  04-15 7255 9 784,7 04-15 7256 Il f 11 459,3 04-15 7257 II 6 727,0 04-15 7258 8 971,6 0406 90 27 04-15 7254  04-15 7255 9 784,7 04-15 7256 11 459,3 l 04-15 7257 Il 6 727,0 04-15 7258 8 971,6 0406 90 29 04-15 7253  04-15 7254 -  \ 04-15 7255 9 784,7 { 04-15 7256 11 459,3 04-15 7257 \ 6 727,0 04-15 7258 l 8 971,6 0406 90 31 04-15 7253 l  04-15 7254 \ .  04-15 7255 l 9 784,7 04-15 7256 l 11 459,3 04-15 7257 l 6 727,0 04-15 7258 l 8 971,6 0406 90 33 04-15 7253 \  04-15 7254  04-15 7255 \ 9 784,7 04-15 7256 l 11 459,3 04-15 7257 6 727,0 04-15 7258 8 971,6 0406 90 35 04-16 7259 -  04-16 7274 9 784,7 04-16 7277 11 459,3 04-16 7278 6 727,0 04-16 7279 8 971,6 0406 90 37 04-16 7259  04-16 7274 9 784,7 04-16 7277 11 459,3 04-16 7278 6 727,0 04-16 7279 8 971,6 0406 90 39 04-15 7254  04-15 7255 9 784,7 04-15 7256 11 459,3 04-15 7257 \ 6 727,0 04-15 7258 . l 8 971,6 0406 90 50 04-15 7253  12 . 9 . 88 Official Journal of the European Communities No L 252/ 19 CN-code Table Positive Negative Notes _ Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta ' . Esc Additional code  100 kg  9 784,7 11 459,3 ' 6 727,0 8 971,6 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 D4-16 04-16 04-16 04-16 04-15 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 15 475,5 9 784,7 11 459,3 6 727,0 8 971,6 9 784,7 11 459,3 6' 727,0 8 971,6 9 784,7 11 459,3 6 727,0 , 8 971,6 9 784,7 11 459,3 6 727,0 8 971,6 9 784,7 11 459,3 6 727,0 8 971,6 9 784,7 11 459,3 6 727,0 8 971,6 9 784,7 11 459,3 6 727,0 8 971,6 No L 252/20 Official Journal of the European Communities 12 . 9 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I I  100 kg  0406 90 89 04-15 7254  04-15 7255 . \ 9 784,7 04-15 7256 11 459,3 04-15 7257 6 727,0 \ 04-15 7258 8 971,6 0406 90 91 04-8 7226  \ 04-8 7231 3 057,7 \ 04-8 7232 4 553,2 \ 0406 90 93 04-8 7226  04-8 7231 3 057,7 04-8 7232 4 553,2 l 0406 90 97 04-8 7226  l l 04-8 7228 11 459,3 \ 04-8 7230 - 8 971,6 04-8 7232 4 553,2 l 0406 90 99 04-8 7226 l  l l 04-8 7228 \ 1 1 459,3 \ 04-8 7230 \ 8 971,6 \ \ 04-8 7232 4 553,2 \ 2309 10 15 23-14 7553 \ 907,5 \ 23-14 7554 1 815,1 23-14 7555 II 2 722,6 23-14 7556 3 403,2 \ 23-14 7557 \ \ 3 811,6 23-14 7558 4 083,9 23-14 7559 Il 236,0 23-14 7569 Il 471,9 23-14 7573 707,9 23-14 7574 884,8 23-14 7577 \\ 991,0 23-14 7578 II 1 061,8. \ 23-14 7579 II 1 573,8 l 23-14 7580 II 1 3 147,7 \ 23-14 7581 III - 4 721,5 23-14 7582 li\ 5 901,9 \ I 23-14 7583 li 6 610,2 ' 23-14 7584 II 7 082,3 \ 2309 10 19 23-14 7553 907,5 \ 23-14 7554 Il 1 815,1 \ \ 23-14 7555 II 2 722,6 23-14 7556 II 3 403,2 23-14 7557 3 811,6 23-14 7558 || - 4 083,9 23-14 7559 II 236,0 23-14 7569 \ \ 471,9 12 . 9, 88 Official Journal of the European Communities No L 252/21 I \ I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I \ liIl l  100 kg  2309 10 19 23-14 7573 707,9 23-14 7574 IlI 884,8 23-14 7577 II \ 991,0 23-14 7578 li 1 061,8 23-14 7579 - l 1 573,8 23-14 7580 ll 3 147,7 23-14 7581 \ 4 721,5 23-14 7582 II 5 901,9 23-14 7583 6 610,2 23-14 7584 II \ 7 082,3 2309 10 39 23-14 7553 II 907,5 23-14 7554 \ 1 815,1 23-14 7555 II 2 722,6 23-14 7556 3 403,2 23-14 7557 3 811,6 23-14 7558 II 4 083,9 \ 23-14 7559 Il , 236,0 23-14 7569 II 471,9 23-14 7573 Il \ 707,9 23-14 7574 I 884,8 \ 23-14 7577 991,0 23-14 7578 1 061,8 23-14 7579 II 1 573,8 23-14 7580 \ I 3 147,7 23-14 7581 \ 4 721,5 23-14 7582 \ 5 901,9 23-14 7583 \ 6 610,2 23-14 7584 \ 7 082,3 2309 10 59 23-14 7553 \ 907,5 23-14 7554 \ 1 815,1 23-14 7555 2 722,6 23-14 7556 3 403,2 23-14 7557 3 811,6 23-14 7558 4 083,9 23-14 7559 236,0 I 23-14 7569 - 471,9 23-14 7573 707,9 \ 23-14 7574 884,8 \ 23-14 7577 991,0 23-14 7578 1 06.1,8 23-14 7579 1 573,8 23-14 7580 3 147,7 I 23-14 7581 4 721,5 23-14 7582 ! 5 901,9 \ 23-14 7583 6 610,2 No L 252/22 Official Journal of the European Communities 12 . 9 . 88 Positive \ Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg  2309 10 59 23-14 7584 \ 7 082,3 2309 10 70 23-14 7553 l 907,5 23-14 7554 \ 1 815,1 I 23-14 7555 l 2 722,6 23-14 7556 l 3 403,2 23-14 7557 l I 3 811,6 23-14 7558 \ 4 083,9 23-14 7559 l 236,0 23-14 7569 l 471,9 23-14 7573 l 707,9 23-14 7574 l 884,8 23-14 7577 l 991,0 23-14 7578 l 1 061,8 23-14 7579 l 1 573,8 23-14 7580 l 3 147,7 23-14 7581 \ 4 721,5 23-14 7582 \ 5 901,9 \ 23-14 7583 l 6 610,2 23-14 7584 \ " 7 082,3 2309 90 35 23-14 7553 \ 907,5 23-14 7554 \ 1 815,1 23-14 7555 l 2 722,6 \ 23-14 7556 l 3 403,2 \ 23-14 7557 l I 3 811,6 \ 23-14 7558 l 4 083,9 \ 23-14 7559 l 236,0 23-14 7569 l ~ 471,9 23-14 7573 l 707,9 I 23-14 7574 l 884,8 23-14 7577 \ 991,0 23-14 7578 \ 1 061,8 \ 23-14 7579 \ 1 573,8 23-14 7580 l 3 147,7 - 23-14 7581 l 4 721,5 23-14 7582 5 901,9 23-14 7583 li - 6 610,2 I 23-14 7584 II 7 082,3 2309 90 39 23-14 7553 Il 907,5 I 23-14 7554 Il 1 815,1 I 23-14 7555 Il 2 722,6 23-14 7556 II 3 403,2 \ 23-14 7557 II 3 811,6 23-14 7558 II 4 083,9 23-14 7559 236,0 \ 23-14 7569 \ 471,9 12 . 9 . 88 Official Journal of the European Communities No L 252/23 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr . Ireland £ Irl Spain Pta Portugal Esc \  100 kg - 2309 90 39 23-14 7573 \ 707,9 23-14 7574 884,8 23-14 7577 I . 991,0 23-14 7578 1 061,8 23-14 7579 1 573,8 23-14 7580 3 147,7 23-14 7581 \ \ *4 721,5 23-14 7582 \ 5 901,9 23-14 7583 6 610,2 23-14 7584 \ 7 082,3 2309 90 49 23-14 7553 || \ ' 907,5 23-14 7554 II 1 815,1 23-14 7555 2 722,6 23-14 7556 II 3 403,2 23-14 7557 3 811,6 23-14 7558 II 4 083,9 23-14 7559 li\ 236,0 23-14 7569 II 471,9 23-14 7573 \ 707,9 23-14 7574 884,8 \ 23-14 7577 \ 991,0 \ 23-14 7578 l 1 061*8 23-14 7579 \ I 1 573,8 23-14 7580 \ 3 147,7 23-14 7581 \ 4 721,5 23-14 7582 \ 5 901,9 23-14 7583 \ 6 610,2 23-14 7584 7 082,3 2309 90 59 23-14 7553 \ 907,5 23-14 7554 1 815,1 23-14 7555 2 722,6 23-14 7556 3 403,2 23-14 7557 \ 3 811,6 I 23-14 7558 \ 4 083,9 \ 23-14 7559 \ 236,0 23-14 7569 471,9 23-14 7573 \ 707,9 23-14 7574 884,8 23-14 7577 \ 991,0 23-14 7578 1 061,8 23-14 7579 1 573,8 23-14 7580 3 147,7 23-14 7581 4 721,5 23-14 7582 5 901,9 23-14 7583 6,610,2 No L 252/24 Official Journal of the European Communities 12 . 9 . 88 Positive Negative France Greece Ireland Spam Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14' 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7 082,3 907,5 1 815,1 2 722,6 3 403,2 3 811,6 4 083,9 236,0 471,9 707,9 884,8 991,0 1 061,8 1 573,8 3 147,7 4 721,5 5 901,9 6 610,2 7 082,3  % milk fat/ 100 kg product  a b 154,5 169,1  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product * C 67,3 o/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - d 78,7 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - e 6,1  % sucrose/ 100 kg product  f 16,9 Annex weight of non-fatty lactic dry matter and the weight of added sucrose , contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. For certain milk products , falling within CN codes 0401 , 0402 , 0403 and ,0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the No L 252/2512 . 9 . 88 Official Journal of the European Communities PART 6 SECTOR WINE Monetary compensatory amounts \ \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2204 21 25 22-5 7431 0 I 1 456,0 I 22-5 7432 O l 1 456,0 22-5 7434 (') 63,8 22-5 7587 0 l 1 456,0 22-5 7588 o I 63,8 2204 21 29 22-6 7438 0 l 1 020,1 22-6 7439 o 1 020,1 22-6 7441 O l 63,8 22-6 7589 0 1 020,1 22-6 7590 o 63,8 2204 21 35 22-8 7449 o 1 456,0 \ 22-8 7451 0 63,8 22-8 7591 o l 1 456,0 l 22-8 7592 o 63,8 l 2204 21 39 22-9 7455 C) 1 020,1 22-9 7457 C) 63,8 22-9 7593 o 1 020,1 22-9 7594 o 63,8 2204 29 10 22-3 7426 J C) 63,8 2204 29 25 22-11 7478 o 1 456,0 \ 22-11 7479 o 1 456,0 22-11 7480 o \ l 1 456,0 22-11 7481 0 1 456,0 22-11 7483 o " 63,8 22-11 7595 0 1 456,0 22-11 7596 o - 63,8 I 2204 29 29 22-12 7487 o 1 020,1 l 22-12 7488 0 \ I 1 020,1 22-12 7490 (') 63,8 l 22-12 7597 C) \ l 1 020,1 22-12 7598 o 63,8 2204 29 35 22-14 7498 (2) \ \ 1 456,0 \ 22-14 7499 (2) I 1 456,0 22-14 7518 (') \ l 63,8 22-14 7599 &lt; 2&gt; 1 456,0 No L 252/26 Official Journal of the European Communities 12 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr ' Lit FF Dr £ Irl Pta Esc 2204 29 35 22-14 7614 o l 63,8 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o C) 0 0 1 020,1 63,8 1 020,1 63,8 (') % vol/hl O hi No L 252/2712 . 9 . 88 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM £ EscF1  100 kg  o o 0) o o 410,6 410,6 410,6 410,6 410,6 410,6 410,6 410,6 690,2 690,2 690,2 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter  1 690,2 1 690,2 1 690,2 % sucrose content and 100 kg net  16,902 16,902 16,902 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-5 7334 17-5 7335 17-6 7337 17-7 7340 17-7 7340 17-7 7340 17-7 7340 17-7 7340 17-10 7345 17-10 7346 17-10 7347 17-7 7340 17-11 7349 17-11 7350 17-11 7351 17-12 7353 17-10 7345 17-10 7346 17-8 7347 21-5 7419 21-6 7423 21-6 7424 21-6 7425 O O C)  100 kg of dry matter  1 690,21702 90 30 1702 90 60  % sucrose content and 100 kg net  '3 3 3 3 3 3 3 16,902 16,902 16,902 16,902 16,902 16,902 16,902 1702 90 71 1702 90 90  100 kg of dry matter  2106 90 30 1 690,2  °/o sucrose content and 100 kg net  2106 90 59 16,902 16,902 16,902 C) O (') No L 252/28 Official Journal of the European Communities 12 . 9 . 88 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in- accordance with Article 7 (2) of . Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . 12 . 9 . 88 Official Journal of the European Communities No L 252/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN-code Germany Nether ­ lands Spain United Kingdom Portugal Tabe Additionalcode Notes Belgium/ Luxem ­ bourg- Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7 082,3 8 097,5 11 641,3 892,3 1 203,9 1 841,1 7 082,3 8 097,5 11 641,3 892,3 1 203,9 1 841,1 1 911,8 1 911,8 1 009,7 1 009,7 1 132,7 1 132,7 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93. 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 « 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 252/30 Official Journal of the European Communities 12 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg ¢ Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  953,2 953,2 820 ,2 . 953,2 683,5 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 » 7632 # ¢ » « * «  * * * » si ­ 7633 7634 * * * * « ¢ #  6585 7585 6586 7586 * » 7001 7002 7003 7004 7635 7636 7637 7642 1 012,9 1 332,3 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 1 088,5 1 761,6 2 166,6 2 522,0 3 138,3 684,5 988,8 1 414,7 730,2 12 . 9 . 88 Official Journal of the European Communities No L 252/31 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs ¢ Dkr Lit FF Dr £ Irl Esc I \ II I I  100 kg  2905 44 19 IIIlIl 1 369,1 2905 44 91 II|| Il 1 040,1 2905 44 99 II|| Il\ 1 947,1 3505 10 10 || Il 802,4 3505 10 90 Il Il 802,4 3823 60 11 Il \ 730,2 3823 60 19 IIIlIl \ 1 369,1 3823 60 91 Il IlIl 1 040,1 3823 60 99 LIIIIl 1 947,1  II 7001 Il l   II 7002 Il 684,5  II 7003 IlIl 988,8  7004 Il 1 414,7  || 7005 Il   || 7006 Il \ 557,7  I 7007 |1Il 877,1  7008 IlIl 1 181,4  l 7009 Il 1 607,3  I 7010 Il   7011 7012 \ I 776,51 095,9  \ 7013 \ \ 1 400,2  I 7015 \ \ 647,8  7016 \ \ 1 012,9  7017 \ \ \ 1 332,3  \ 7020 l \ 991,5  \ 7021 \ \ 1 356,6  l 7022 l \ 1 676,0  l 7023 l \ \ 1 980,3  I 7024 l \ 2 406,2  I 7025 l \ 1 184,1  I 7026 l \ - \ ' 1 549,2  7027 7028 1 I 1 868,62 172,9  I 7029 II \ l 2 598,8  \ 7030 \ 1 402,9 ¢  \ 7031 1 768,0  I 7032 2 087,4  \ 7033 2 391,7  I 7035 1 639,3  7036 2 004,4  7037 \ 2 323,8  \ 7040 2 974,6  l 7041 - 3 339,7 ­  ¢ \ 7042 \ II 3 659,1 No L 252/32 Official Journal of the European Communities 12 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ ¢ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ¢ Portugal Esc I ||||IIIII I  100 kg I  Il 7043 IlIl l 3 963,4  II 7044 Il \ 4 389,3  7045 Il\ 3 167,2 l  Il 7046 III-I\ \ 3 532,3  II 7047 Il 3 851,7  II 7048 Il 4 156,0  || 7049 \ \ 4 581,9  7050 \ 3 386,0  I 7051 \ 3 751,1  7052 l 4 070,5 l  I 7053 l 4 374,8  7055 l \ 3 622,4  7056 l \ \ \ 3 987,5  7057 l \ 4 306,9  7060 l \ \ \ 5 311,7  7061 l \ 5 676,8  7062 l \ 5 996,2  7063 \ 6 300,5  7064 \ 6 726,4  I 7065 l \ - 5 504,3  7066 \ \ 5 869,4  7067 \ 6 188,8  7068 \ 6 493,1 \  7069 \ \ 6 919,0  \ 7070 l \ \ 5 723,1 \  7071 \ 6 088,2  7072 \ 6 407,6  7073 \ \ 6711,9  7075 \ 5 959,5  7076 \ 6 324,6 \  \ 7077 \ 6 644,0  7080 \ 10 340,1  7081 \ 10 705,2  7082 \ 11 024,6  7083 \ 11 328,9  7084 \ 11 754,8  7085 \ 10 532,7  7086 \ \ 10 897,8  7087 \ \ 11 217,2 l  7088 \ 11 521,5  7090 \ \ 10 751,5  7091 11 116,6 \  7092 - l 11 436,0  7095 10 987,9 \  7096 I I 11 353,0 12 . 9 . 88 Official Journal of the European Communities No L 252/33 \ I Positive Negative CN-code Table Additionalcode Notes Germany DM ¢ Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I I  100 kg  -  7100 (')   7101 0) 747,5 .  1 7102 0 1 066,9  7103 0 \ 1 371,2  7104 (') 1 797,1  7105 0 575,0  7106 (') 940,1  7107 o 1 259,5  ' 7108 0) 1 563,8  7109 0 1 989,7  \ 7110 (') 793,8  I 7111 0 l 1 158,9  7112 (') 1 478,3  7113 0 1 782,6  7115 (') 1 030,2  || 7116 0) 1 395,3  || 7117 0 1 714,7  II 7120 O \ 1 373,9   II 7121 (') \ 1 739,0  || 7122 0 2 058,4  Il 7123 0 \ 2 362,7  II 7124 C) \ 2 788,6  II 7125 n 1 566,5  II 7126 n 1 931,6  7127 (') 2 251,0  7128 o 2 555,3  \\ 7129 n l 2 981,2  II 7130 n ' 1 785,3  II 7131 0 2 150,4  ll 7132 o 2 469,8  II 7133 0 2 774,1  Il 7135 C) I 2 021,7  || 7136 0 2 386,8  II 7137 0) 2 706,2  || 7140 o 3 357,0  ll 7141 o \ 3 722,1  Il 7142 / i \ 4 041,5  7143 C) 4 345,8  7144 o 4 771,7  I 7145 o \ 3 549,6  7146 (') 3 914,7  7147 (') 4 234,1  7148 C) \ 4 538,4  7149 o 4 964,3  7150 C) 3 768,4 No L 252/34 Official Journal of the European Communities 12 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg I  , 7151 0 4 133,5  || 7152 0 4 452,9  || 7153 0 4 757,2  II 7155 (') 4 004,8  Il 7156 0 4 369,9 \  || 7157 (') 4 689,3  Il 7160 C) 5 694,1  7161 o 6 059,2 l  7162 0 6 378,6  II 7163 (') 6 682,9  Il 7164 (') 7 108,8  || 7165 0) 5 886,7 l  7166 (') 6 251,8  I 7167 C) 6 571,2 \  I 7168 (') 6 875,5  7169 0) 7 301,4  \ 7170 0 6 105,5  7171 0) 6 470,6  7172 0). 6 790,0  \ 7173 C) I 7 094,3  7175 o 6 341,9  \ 7176 0 6 707,0  I 7177 C) 7 026,4  7180 O 10 722,5  7181 (') 11 087,6 \  7182 n 11 407,0  7183 (') 11 711,3  ' 7185 (') 10 915,1  7186 o 11 280,2  7187 C) 11 599,6 \  7188 (') 11 903,9  7190 0 11 133,9  I 7191 (') 1 1 499,0  7192 (') 11 818,4  . 7195 (') 11 370,3  7196 o 11 735,4  7200 0 X 1 619,5  7201 (') 1 984,6  7202 (') 2 304,0  7203 0 2 608,3 \  7204 (') 3 034,2 \  7205 (') 1 812,1  7206 (') 2 177,2  7207 (') 2 496,6 -1 7208 C) 2 800,9 12 . 9 . 88 Official Journal of the European -Communities No L 252/35 I I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I IIII I I  100 kg  '  7209 o l 3 226,8  II 7210 o \ 2 030,9  7211 0 2 396,0  II 7212 o 2 715,4  II 7213 O 3 019,7  II 7215 o 2 267,3  II 7216 C) , 2 632,4  ' II 7217 o 2 951,8  Il 7220 o 2 503,7  Il 7221 o 2 868,8  Il 7260 0 I \ 6 718,7  Il 7261 o 7 083,8  7262 7263 o (l) 7 403,2 7 707,5  II 7264 o 8 133,4  7265 O \ 6 911,3  I 7266 0 7 276,4  I 7267 0 \ 7 595,8  l 7268 0 I 7 900,1  \ 7269 (V 8 326,0  \ 7270 0 7 130,1  \ 7271 0 7 495,2  \ 7272 0 7 814,6  I 7273 o 8 118,9  I 7275 ( l) 7 366,5  I 7276 ( l) I 7 731,6  l 7280 o 7 602,9  l 7300 o 2 591,2  I 7301 (') 2 956,3  I 7302 0) 3 275,7  I 7303 C) 3 580,0  \ 7304 C) 4 005,9  \ 7305 (') 2 783,8  \ 7306 (') 3 148,9  \ 7307 o 3 468,3  7308 O 1 3 772,6  7309 O 4 198,5  7310 7311 C) C) 3 002,6 3 367,7  7312 (') 3 687,1  7313 (') \ 3 991,4 '  \ 7315 0 \ 3 239,0  7316 C) 3 604,1  7317 C) \ 3 923,5  7320 C) 3 475,4 No L 252/36 Official Journal of the European Communities 12 . 9 . 88 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I Il  100 kg   7321 (') 3 840,5  II 7360 0 6 840,6  Il 7361 0 I 7 205,7  II 7362 0 7 525,1  || 7363 (') 7 829,4  7364 V) « 8 255,3  7365 0 I 7 033,2 : II 7366 0) 7 398,3 II 7367 (') 7 717,7 Il 7368 (') 8 022,0 Il 7369 (') ' 8 447,9 II 7370 0 7 252,0 || 7371 o 7 617,1 II 7372 ( l) 7 936,5 II 7373 o I 8 240,8 II 7375 0 7 488,4 7376 7 853,5 I 7380 O 7 724,8 I 7400 0 3 481,9 I 7401 0) 3 847,0 ¢ I 7402 C) 4 166,4 I 7403 0 4 470,7 I 7404 (') 4 896,6 I 7405 C) 3 674,5 I 7406 0 4 039,6 I 7407 C) 4 359,0 I 7408 (') - 4 663,3 \ 7409 C) 5 089,2 7410 o 3 893,3 7411 0 4 258,4 I 7412 (') 4 577,8 I 7413 (') 4 882,1 7415 o 4 129,7 I 7416 (') 4 494,8 7417 0 4 814,2  \ 7420 o 4 366,1 7421 0) 4 731,2 7460 (') 6 952,2  7461 o 7 317,3 \ 7462 (') 7 636,7 I 7463 (') 7 941,0 I 7464 o 8 366,9 I 7465 (') 7 144,8  I 7466 o 7 509,9  7467 (') 7 829,3 12 . 9 . 88 Official Journal of the European Communities No L 252/ 37 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I || II I  100 kg   II 7468 C) 8 133,6  II 7470 o 7 363,6  7471 O I 7 728,7  || 7472 C) 8 048,1  II 7475 0 I \ 7 600,0  II 7476 o I 7 965,1  I 7500 0 5 101,4  7501 7502 o 5 466,5 5 785,9  II 7503 0 6 090,2  II 7504 C) 6 516,1  || 7505 o 5 294,0  \ 7506 o ' 5 659,1  II 7507 C) \ 5 978,5  II 7508 C) \ 6 282,8  7509 o \ 6 708,7  II 7510 5 512,8  7511 7512 0 C) 5 877,9 6 197,3  II 7513 o 6 501,6  l 7515 C) I 5 749,2  7516 C) 6 114,3  II 7517 o 6 433,7  II 7520 o I \ 5 985,6  II 7521 C) 6 350,7  II 7560 C) 7 155,3  7561 (') 7 520,4  I 7562 o \ 7 839,8  || 7563 C) 8 144,1  l 7564 O 8 570,0  \ 7565 0 7 347,9  I 7566 o 7 713,0  I 7567 O 8 032,4  'I 7568 C) 8 336,7  I 7570 0) 7 566,7  I 7571 C) 7 931,8 I 7572 C) 8 251,2  I 7575 0) 7 803,1  I 7576 (') 8 168,2  I 7600 n 7 068,8  I 7601 (') 7 433,9  7602 (') 7 753,3  7603 C) 8 057,6  7604 C) l 8 483,5  7605 (') 7 261,4 No L 252/38 Official Journal of the European Communities 12 . 9 . 88 I \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II I  100 kg  '  I 7606 0 7 626,5  || 7607 C) 7 945,9  || 7608 0 8 250,2  || 7609 0 8 676,1  || 7610 C) 7 480,2  II 7611 0 7 845,3  II 7612 0 8 164,7  II 7613 C) \ 8 469,0 \  II 7615 0) * \ 7 716,6  II 7616 C) 8 081,7  I 7617 C) 8 401,1  7620 o 7 953,0 \  \ 7621 0 \ 8 318,1  l 7700 0 1 l 7 906,8  7701 (') 8 271,9  7702 8 591,3  \ 7703 0 8 895,6  I 7704 0 9 321,5  \ 7705 o 8 099,4 \  7706 o 8 464,5  \ 7707 0 I 8 783,9  I 7708 0 9 088,2  7710 O 8 318,2  7711 C) 8 683,3  \ 7712 o 9 002,7  7715 o 8 554,6  7716 l 8 919,7  \ 7720 0 I 8 029,4  7721 C) 8 394,5  \ 7722 0 \ 8 713,9  7723 0) 9 018,2  l 7725 0) 8 222,0 \  7726 0 8 587,1 \  I 7727 0 8 906,5  7728 C) 9 210,8  I 7730 0 8 440,8 \  7731 0 8 805,9  7732 o 9 125,3  I 7735 0 8 677,2  I 7736 I 9 042,3  \ 7740 0 10 323,5 \  \ 7741 I 10 688,6  \ 7742 C) 11 008,0  || 7745 0 10 516,1  7746 C) 10 881,2 V 12 . 9 . 88 Official Journal of the European Communities No L 252/39 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || s I  100 kg   7747 o 1 1 200,6  II 7750 0 \ \ 10 734,9  II 7751 o 11 100,0  Il 7760 C) 12 617,6  II 7761 0 12 982,7  II 7762 C) \ 13 302,1  7765 (') 12 810,2  II 7766 0 13 175,3  II 7770 0 . 13 029,0  7771 (') 13 394,1  II 7780 o \ . 14911,7  II 7781 o 15 276,8  7785 (') 15 104,3  || 7786 C) \ 15 469,4  7800 l \ 884,2  7801 \ 1 249,3  \ 7810 l 14 731,1  I 7811 l I 15 096,2  7812 l \ 15 415,6  7815 l \ 14 923,7  7816 l 15 288,8  7817 \ 15 608,2  7820 \ 1 875,7  7821 l 2 240,8  7830 l \ 15 142,5  \ 7831 l 15 507,6  7840 l \ 3 858,8  I 7841 l 4 223,9  7860 l 6 195,9  7861 \ 6 561,0  7900 0 1 266,6  7901 / i \ 1 631,7  7910 O 15 113,5  7911 o 15 478,6  7912 o \ 15 798,0  7915 / 1 \ 15 306,1  7916 o 15 671,2  7917 o 15 990,6  7920 o \ 2 258,1  7921 o 2 623,2  7930 0 \ 15 524,9  7931 / i \ 15 890,0  7940 o 4 241,2  7941 o 4 606,3  7960 C) 6 578,3 No L 252 /40 Official Journal of the European Communities 12 . 9 . 88 I I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France ' Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I | I  100 kg  | 7961 o 6 943,4 Amounts to be deducted 51xx 237,0  52xx \ 500,9  I 53xx I 801,5  I 54xx 1 077,0  I 55xx 1 578,0  I 56xx I 2 344,8  I 570x \ 3 593,3  I 571x 3 593,3  572x I 4 976,7  I 573x I 4 976,7  I 574x I 6 398,7  I 575x 6 398,7  || 576x I 7 820,6  ' || 577x I 7 820,6  || 578x 9 242,5  59xx I 237,0 Amounts to be deducted 61xx I 165,1  62xx I 349,0  63xx 558,4 .  I 64xx I 750,4  I 65xx I 1 099,4  66xx 1 633,6    \ 670x I 2 503,4  671x I 2 503,4 .  I 672x 3 467,2  I 673x I 3 467,2  674x I 4 457,8  675x I 4 457,8  I 676x I 5 448,5  || 677x \ 5 448,5  || 678x \ 6 439,1  69xx 165,1 12 . 9 . 88 Official Journal of the European Communities No L 252/41 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula ' B products , by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in OJ No L 167 of 1.7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal , by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of .glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 252/42 Official Journal of the European Communities 12 . 9 . 88 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/. Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 s £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc | I  100 kg  I 2007 91 10 20-4 7385 l 845,1 2007 99 10 20-5 7387 l 845,1 2007 99 31 20-5 7387 l 845,1 2007 99 33 20-5 7387 l 845,1 \ 2007 99 35 20-5 7387 l 845,1 2007 99 39 20-5 7387 \ 845,1 \ \ 12 . 9 . 88 Official Journal of the European Communities No L 252/43 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts CN-code 1509 10 10 1509 10 90 II|| Positive Negative Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I I DM F1 £ Bfrs/Lfrs Dkr Lit EF Dr £ Irl Pta Esc  100 kg  15-1 7298 l 7 966,1 434,62 15-1 7299 \ 7 966,1 434,62 15-1 7314 l 5 076,6 434,62 15-2 7709 \ 8 820,2 484,97 15-2 7713 \ 5 930,7 484,97 15-2 7714 \ 5 930,7 484,97 15-3 7717 \ 8 762,7 478,09 15-3 7718 \ 5 873,2 478,09 15-3 7719 \ 5 873,2 478,09 15-4 7724 l 3 432,0 167,38 15-4 7729 l 3 432,0 167,38 15-4 7733 \ 542,5 167,38 15-5 7734 ¢ 4 187,0 204,21 15-5 7737 1 297,5 204,21 15-5 7738 1 297,5 204,21 1509 90 00 1510 00 10 1510 00 90 No L 252/44 Official Journal of the European Communities 12 . 9 . 88 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,021  1,055 1,010 1,343 1,020   Milk and milk products   1,091   1,055 1,035 1,343 1,035   Pigmeat   1,027   1,016  1,225 1,021   Sugar   1,107   1,055 1,035 1,187 1,036    Cereals   1,107   1,065 1,035 1,187 . 1,036   Eggs and poultry and albumins   1,056   1,020  1,266    Wine  IlIIIlIl 1,026 1,010 1,152   Processed products (Regulation IlII I-IIII \ (EEC) No 3033/80): IIIlI Il\ ||\ Il  to be applied to charges   1,091   1,055 1,035 1,343 1,035    to be applied to refunds : \ IlI II II\ III Il  cereals   1,107  -T ­ 1,065 1,035 1,187 1,036   milk   1,091  1,055 1,035 1,343 1,035   sugar   1,107   1,055 1,035 1,187 1,036   Jams and marmalades I Il\ \ \ IlI. \ (Regulation (EEC) No 426/86)   1,107    1,187     Olive oil sector   1,022    1,304   1,014 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 65,5736 55,2545 Dkr 0,517655 12,1270 10,2187 DM 0,135710 3,17925 2,67895 . FF 0,455152 10,6628 8,98483 F1 0,152910 3,58220 3,01849 £ Irl 0,0506579 1,18676  £ 0,0426860  0,842633 Lit  2 342,69 1 974,02 Dr 10,9196 255,812 215,556 Esc 11,0855 259,698 218,831 Pta 8,90957 208,723 175,877 12 . 9 . 88 Official Journal of the European Communities No L 252/45 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case or the following countries, from 12 September 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Beef and veal Cereals Olive oil sector Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,730765 - 0 0,678637 0,585868 0 0,730765 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Italy Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar Wine 0,630029 0,540022 0 0,540022 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 France Beef and veal Cereals Milk and milk products . Eggs and poultry and albumins Pigmeat Sugar Wine 0,579708 0,579708 0 0,579708 1 January 1989 1 January 1989 - 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Greece Olive oil sector 0,391856 1 November 1988 Ireland Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,592065 0,579991 0 0,483423 0,592065 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Portugal Olive oil sector 0 1 November 1988